DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling apparatus” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “cooling apparatus” is being interpreted as a cooling fan [0016], evaporative cooling system [0059], or equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeCaro et al. (US 2018/0057780).
Regarding claim 13, DeCaro discloses a method (Fig. 1) comprising:
receiving unprocessed alcohol spirits into a pressure vessel (“Aging alcoholic fluids” [0003]; in Fig. 1, “raw spirits/beverages 104” [0032] are received into a pressure vessel in step 150; Fig. 3 illustrates step 150 [0038] and shows pressure vessel / aging reactor 160 [0038]);
pressurizing said alcohol spirits in said pressure vessel with carbon dioxide to a predefined pressure, said predefined pressure being at least 30psi (“The subcritical/critical/supercritical CO.sub.2 aging process is applied to wood fibers and/or chips at step 150 in presence of raw spirits/beverages 104” 
maintaining at least said predefined pressure in said pressure vessel for at least a first predefined time, said first predefined time being at least 5 minutes (“The aging duration under subcritical/critical/supercritical condition can last from 1 minute to 30 days” [0049]); 
after said first predefined time, returning said pressure vessel to atmospheric pressure; and removing processed alcohol spirits from said pressure vessel (“aged spirits/beverages” 105 are obtained at the end of the process shown in Fig. 1; examples of the resulting processed spirits are shown in Fig. (c) and (e) [0024]; the processed spirits are necessarily returned to atmospheric pressure when they are removed from the pressure vessel (Fig. 5 shows the processed spirits that have been removed from the pressure vessel).

Regarding claim 14, DeCaro discloses further comprising: heating said pressure vessel to at least 80F while said maintaining at least said predefined pressure (an example is given wherein an “aging temperature and pressure were kept at about 55°C and 1500 psi, respectively” [0053]; additionally, “To perform subcritical/critical/supercritical CO.sub.2 treatment, the temperature and pressure may continue to be raised above critical point, for example to 32°C, 40°C, 60°C , 80°C, 100°C, 200°C, 300°C, 400°C, 500°C or 600°C with corresponding pressure of up to 1000 bar” [0049]; the temperatures listed here are greater than 80°F.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 15 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over DeCaro in view of Williams et al. (US 2010/0129490) and Savinskyi (WO 2018/030975).
Regarding claim 15, while DeCaro teaches a cooling apparatus (chiller 156; [0038]) that cools the CO2, DeCaro does not expressly teach further comprising causing a cooling apparatus to cool a top portion of said pressure vessel during said heating.
Williams is related to a brewing system comprising a pressurizable vessel [Abstract]. Williams teaches a cooling apparatus cooling a top portion of a pressure vessel (Fig. 1 shows cooling unit 180 located near a top portion of pressurizable vessel 100 [0083], [0089]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include causing a cooling apparatus to cool a top portion of said pressure vessel. The cooling apparatus cools the upper portion of the pressure vessel.
DeCaro / Williams does not expressly teach wherein the cooling occurs during said heating.
Savinskyi is related to a method and apparatus for refining alcohol. Savinskyi teaches causing a cooling mechanism to operate while a heating mechanism is operating (Fig. 4 shows an apparatus comprising heating mechanism 2 and cooling mechanism 3; “The mixture is pumped at a constant speed along a horizontal column, which is heated along its entire length from one side of the column to the liquid boiling in the column and at the same time it is cooled from the opposite side of the column to vapor condensate in the column to reflux” (Google Patents machine translation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cooling occurs during said heating. This results in “separating the condensate of the alcoholic beverage in the form of reflux” (Google Patents machine translation) so that the finished product can be collected, as recognized by Savinskyi.

Regarding claim 17, DeCaro discloses the method of claim 15 further comprising causing contents of said pressure vessel to come in contact with wood pieces while said maintaining at least said predefined pressure (“The subcritical/critical/supercritical CO.sub.2 aging process is applied to wood fibers and/or chips at step 150 in presence of raw spirits/beverages 104” [0046]).
Regarding claim 18, DeCaro discloses the method of claim 17 further comprising: receiving said wood pieces in a wood containment vessel (“Inside the aging reactor 160, wood fibers and/or chips are packed in an apparatus 50 as illustrated in FIG. 4 and raw spirits/beverages are introduced” [0038]; “FIG. 4 illustrates a device 50 designed for containing wood fibers/chips and/or natural entities which can be used in subcritical/critical/supercritical CO.sub.2 activating/impregnating or aging processes 100 or 200” [0040]); and causing said contents of said pressure vessel to recirculate between said pressure vessel and said wood containment vessel (wood containment vessel / device 50 is described as “a permeable cage 162 composed of perforated plates/mesh 166 and individual permeable compartments 164 for wood fibers/chips or 168 for natural entities” [0040]; therefore, since wood containment vessel 50 is located in pressure vessel 160, and wood containment vessel 50 is a “permeable cage”, this indicates that the contents of pressure vessel 160 recirculate between the pressure vessel and wood containment vessel 50).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DeCaro / Williams / Savinskyi in view of Bagby (US 2,145,243).
Regarding claim 16, DeCaro does not expressly teach the method of claim 15 further comprising: introducing ozone into said pressure vessel after said returning said pressure vessel to atmospheric pressure.
Bagby is related to accelerated aging of whisky [Col. 1, lines 1-10]. Bagby teaches a system comprising an ozone generator (Fig. 1, element F is an “ozonizer”; [Col. 2, lines 6-8]), and a method comprising causing said ozone generator to introduce ozone into a pressure vessel (Fig. 1, tank G) after said releasing a gas under pressure (in the invention of Bagby, compressed, ozonized air flows from ozonizer F into tank G [Col. 1, line 59 – Col. 2, line 42]; later, a gas outlet of tank G is opened so that the pressure drops to approximately atmospheric pressure [Col. 2, lines 43-50]; then, the steps of agitation, compression and release of pressure are repeated [Col. 2, lines 51-52]; the step of agitation is wherein compressed, ozonized air flows from ozonizer F into tank G “so as to bubble up thru and agitate the whisky” [Col. 2, lines 28-31], indicating ozone is introduced into the pressure vessel after returning the pressure vessel to atmospheric pressure).

 
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach, disclose, or otherwise suggest a method comprising: receiving unprocessed alcohol spirits into a pressure vessel; pressurizing said alcohol spirits in said pressure vessel with carbon dioxide to a predefined pressure, said predefined pressure being at least 30psi; maintaining at least said predefined pressure in said pressure vessel for at least a first predefined time, said first predefined time being at least 5 minutes; after said first predefined time, returning said pressure vessel to atmospheric pressure; and removing processed alcohol spirits from said pressure vessel; heating said pressure vessel to at least 80F while said maintaining at least said predefined pressure; causing a cooling apparatus to cool a top portion of said pressure vessel during said heating; causing contents of said pressure vessel to come in contact with wood pieces while said maintaining at least said predefined pressure; receiving said wood pieces in a wood containment vessel; and causing said contents of said pressure vessel to recirculate between said pressure vessel and said wood containment vessel; and introducing ozone to said wood containment vessel prior to said causing said contents of said pressure vessel to recirculate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761